DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-14-2021 in compliance with the provisions of 37 CFR 1.97

Specification Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 07-13-2021 by Applicant

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 07-13-2021 by Applicant(s). 

Claim Interpretation
Claim interpretation under USC § 112(f) during the Non-Final Office Action are withdrawn, in light of the amendment filed on 07-13-2021 by Applicant(s).



Allowable Subject Matter
Claims 1, 3-14 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov